Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2021

                                      No. 04-21-00079-CV

                                       Sharon MARKEY,
                                           Appellant

                                                 v.

                                   Nieva Mae MARKEY, et al,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-20-292
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER

       A copy of appellant’s notice of appeal was filed in this court on March 5, 2021. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s) by March 15, 2021. An amended notice of appeal
has not been filed.

         It is therefore ORDERED that Peter Steiner file an amended notice of appeal in
compliance with section 51.017(a) within ten (10) days from the date of this order. If appellant
fails to file an amended notice of appeal within the time provided, an order will be issued
directing Mr. Steiner to appear and show cause why he should not be held in contempt for failing
to file the amended notice of appeal. The clerk of this court shall cause a copy of this order to be
served on Mr. Steiner by certified mail, return receipt requested, or give other personal notice of
this order with proof of delivery.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court